                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                     Case No. 2:18-cr-220-FtM-38MRM

KHAI FRANCISCO VICTOR MARRERO
________________________________/

                                    FINAL ORDER OF FORFEITURE1

         THIS CAUSE comes before the Court upon the United States= Motion for a Final

Order of Forfeiture, pursuant to 21 U.S.C. § 853(n)(7) and Rule 32.2(c)(2) of the Federal

Rules of Criminal Procedure, for a Diamondback, model DB380, .380 caliber pistol,

Serial Number ZD0289, and approximately seven rounds of Winchester-Western

.380 caliber ammunition. (Doc. 62).

         On July 18, 2019 the Court entered a Preliminary Order of Forfeiture for the assets

described above, pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c). (Doc. 52).

         The Court finds that in accordance with 21 U.S.C. ' 853(n) and Rule 32.2(b)(6)(C),

the United States published notice of the forfeiture and of its intent to dispose of the assets

on the official government website, www.forfeiture.gov, from July 23, 2019 through

August 21, 2019. (Doc. 57). The publication gave notice to all third-parties with a legal



1
 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These hyperlinks
are provided only for users’ convenience. Users are cautioned that hyperlinked documents in CM/ECF are subject to
PACER fees. By allowing hyperlinks to other websites, this Court does not endorse, recommend, approve, or
guarantee any third parties or the services or products they provide on their websites. Likewise, the Court has no
agreements with any of these third parties or their websites. The Court accepts no responsibility for the availability
or functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to some other site
does not affect the opinion of the Court.

                                                      1
interest in the assets to file with the Clerk of Court, U.S. Federal Courthouse and Federal

Building, 2110 First Street, Room 2-194, Fort Myers, FL 33901, a petition to adjudicate

their interest within sixty days of the first date of publication. No third-party has filed a

petition or claimed an interest in the assets, and the time for filing such petition has

expired.

          Accordingly, it is hereby:

          ORDERED that for good cause shown, the United States= Motion for a Final Order

of Forfeiture is GRANTED.

          It is FURTHER ORDERED that pursuant to 21 U.S.C. § 853(n)(7) and Federal

Rule of Criminal Procedure 32.2(c)(2), all right, title and interest in the assets identified

above are CONDEMNED and FORFEITED to the United States for disposition according

to law.

          Clear title to the assets is now vested in the United States of America.

          DONE and ORDERED in Fort Myers, Florida, on this 3rd day of October 2019.




Copies: All parties of record




                                            2
